PER CURIAM:
Plaintiffs-appellants, fourteen Connecticut service station operators (hereafter the “Dealers”), appeal from a summary judgment entered in the United States District Court for the District of Connecticut (Burns, Ch.J.) in favor of defendants-appel-lees Gulf Oil Corporation, Chevron U.S.A., Inc., and Cumberland Farms, Inc. In three separate actions, later consolidated, the Dealers alleged claims grounded in violations of the Petroleum Marketing Practices Act, 15 U.S.C. §§ 2801-2841 (1982) (hereafter “PMPA”), and pendent state law claims. They challenge the transfer to Cumberland Farms of their franchise agreements with Chevron, arguing that the *1281assignment was invalid under the PMPA and under Connecticut law. First, they argue that the assignment effected a termination of the franchises within the meaning of the PMPA, since it substantially altered the franchise relationship and was thus invalid under the Uniform Commercial Code, see Conn.Gen.Stat.Ann. § 42a-2-210 (West 1960). Second, they contend that they are entitled to the right of first refusal to purchase the properties under section 2802(b)(2)(E)(iii) of the PMPA. Third, they assert that defendants’ actions violated the Connecticut Unfair Trade Practices Act, Conn.Gen.Stat.Ann. §§ 42-110a to 42-110q (West 1987). Fourth, they argue that their franchises were automatically renewed under Connecticut law, see Connecticut Petroleum Franchise Act, Conn.Gen.Stat.Ann. §§ 42 — 133j to 42-133n (West 1987), and that Cumberland’s imposition of significant rental increases violated the PMPA and state law.
All these arguments were rejected in the comprehensive and well-reasoned opinion of Chief Judge Ellen Bree Burns. See Ackley v. Gulf Oil Corp., 726 F.Supp. 353 (D.Conn.1989). We affirm substantially for the reasons given in that opinion.